 

Exhibit 10.1

September 21, 2016

 

John J. Rydzewski

c/o Enumeral Biomedical Holdings, Inc.

200 CambridgePark Drive, Suite 2000

Cambridge, MA 02140

  

Dear John:

 

This letter agreement (the “Letter Agreement”) confirms that your employment
with Enumeral Biomedical Holdings, Inc. (with its subsidiaries, the “Company”)
has ceased effective September 21, 2016 and sets forth the terms of your
separation from service as an employee of the Company. In this Letter Agreement,
reference is occasionally made to the Amended and Restated Employment Agreement,
dated as of July 21, 2014, between you and Enumeral Biomedical Corp., a
subsidiary of the Company, as assumed by the Company on July 31, 2014 (the
“Amended Employment Agreement”). In consideration of resolving any and all
disputes as to whether your employment termination was for or without Cause, as
that term is defined in the Amended Employment Agreement, the Company is
providing you with the compensation and benefits specified herein in
consideration for your execution of this Letter Agreement.

 

You and the Company acknowledge and agree that, in addition to your separation
of employment as Executive Chairman of the Company, you are also resigning as a
director of the Company. Notwithstanding anything herein to the contrary,
pursuant to this letter you also hereby resign from any positions you hold as an
officer and/or director of Enumeral Biomedical Corp. and Enumeral Securities
Corporation, both of which are subsidiaries of the Company. You agree to execute
letters of resignation from all such posts in forms acceptable to the Company.

 

The Company hereby advises you to consult with an attorney of your own choosing
prior to signing this Letter Agreement. You and the Company have agreed to the
following terms:

 

1.           Separation Date. Your last day of employment and your payroll
termination date (i.e., the last working day for which you will be paid your
base salary and benefits) is September 21, 2016 (“Separation Date”).

 

2.           Payments and Benefits.

 

(a)          Your medical, dental, and prescription benefits to which you were
entitled during your employment with the Company and under which you had elected
coverage shall cease as of the Separation Date. You shall be entitled to
continue these benefits for the eighteen (18) months following your Separation
Date pursuant to Section 4980B of the Internal Revenue Code of 1986, as amended
(“COBRA”). Should you elect to continue these benefits under COBRA, then upon
the later of (I) ten (10) days after the “Effective Date” (as defined in
paragraph 15(e) below) or (II) ten (10) days after the date you elect to
continue benefits under COBRA, and provided you have returned the Company
property pursuant to Paragraph 8 below, the Company shall pay one hundred
percent (100%) of the cost for your continuing health and dental benefits
through COBRA, until the earlier of eighteen months following your Separation
Date or such time as you become eligible for similar benefits from another
employer. You agree that you will provide prompt notice to the Company when you
become eligible to obtain coverage from another employer. Your right to continue
coverage pursuant to COBRA shall be governed by applicable law and the terms of
the plans and programs, and will be explained to you in a packet to be sent to
you under separate cover.

 

 

 

 

Page 2 of 10

 

(b)          Except as otherwise provided herein, and regardless of whether you
decide to sign this Letter Agreement, your final wages and unused vacation
accrued through the Separation Date will be paid to you on the Separation Date.

 

3.           Stock Options. All options to purchase shares of the Company’s
common stock and restricted stock grants in the Company held by you or in a
trust established by you for the benefit of your spouse, children or heirs that
are unvested as of the Separation Date shall vest in full immediately upon the
“Effective Date” of this Agreement (as defined in paragraph 15(e) below). In
addition, the period for exercising all such options to purchase common stock of
the Company shall be extended to the date that is five (5) years following the
“Effective Date” of this Agreement (as defined in paragraph 15(e) below). For
the avoidance of doubt, attached as Annex A hereto is a listing of your current
stock options and restricted stock grants, which shall vest in full immediately
upon the Effective Date in accordance with the terms of this Agreement. The
Company will direct its transfer agent to issue you a stock certificate for the
shares represented by the restricted stock award listed on Annex A within ten
(10) days of the Effective Date.

 

4.           Cessation of Benefits. Except as otherwise described in this
Agreement, all other benefit programs to which you were entitled during your
employment with the Company and under which you had elected coverage shall cease
as of the Separation Date.

 

5.           Receipt of Full Benefits / Adequate Consideration.

 

(a).         Except as specifically provided in this Letter Agreement, you
understand and agree that you are not entitled to any further salary, vacation
pay, sick pay, bonus, severance pay, compensation of any kind, retirement,
health insurance, long-term disability, AD&D, life insurance, or any other
benefits. All such compensation and benefits shall cease as outlined above. For
the avoidance of doubt, unless as otherwise set forth in this Letter Agreement,
you hereby waive your rights to any and all benefits set forth in the Amended
Employment Agreement. However, you will retain your rights, if any, to
retirement benefits to the extent you are eligible for them pursuant to
applicable plan documents. You also agree that you have reconciled all
outstanding business expenses.

 

(b).         You acknowledge and agree that the benefits under Paragraph 2
(collectively referred to as “Severance Benefits”):

 

(i)          Are not required by any policy, plan or prior agreement;

 

(ii)         Constitute adequate consideration to support your General Release
in Paragraph 12(a) below; and

 

 

 

 

Page 3 of 10

 

(iii)        Fully compensate you for the Claims you are releasing.

 

(c)          For purposes of this paragraph, “consideration” means something of
value to which you are not already entitled.

 

6.           Confidentiality of this Agreement. Because the information in this
Letter Agreement is confidential, it is agreed that you will not disclose the
terms of this Letter Agreement to anyone, except (i) your family, attorney
and/or accountant with whom you choose to consult regarding this Letter
Agreement, provided they each agree to the terms of confidentiality set forth
herein or as required by law; (ii) in connection with any claim to enforce,
interpret or determine the scope, meaning, enforceability or effect of the
Agreement; (iii) to obtain confidential legal, tax or financial advice with
respect thereto; (iv) as may be required by law or in connection with Retained
Rights set forth in Paragraph 14 below, including in response to a subpoena, or
(v) in connection with any of your Retained Rights as set forth in Paragraph 14
below. You agree and affirm that you have complied with and will continue to
comply with the restrictions on the use of proprietary information set forth in
Section 5 of the Amended Employment Agreement.

 

7.           Prohibition on Your Using or Disclosing Confidential Information.
Regardless of whether you sign this Agreement, and in accordance with your
Amended Employment Agreement, you are prohibited from using or disclosing
confidential information which you created or acquired in the course of your
employment with the Company and which is not generally known by or readily
accessible to the public. This confidential information includes, without
limitation, the items set forth in Section 5 of your Amended Employment
Agreement (defined therein, and referred to throughout this Letter Agreement, as
“Confidential Information”), a copy of which is attached to this Letter
Agreement as Attachment A for your convenience. This prohibition is subject to
and limited by your Retained Rights in Paragraph 14 below.

 

8.           Return of Company Property. Regardless of whether you sign this
Letter Agreement, in accordance with your Amended Employment Agreement and as a
condition of receiving the Severance Benefits set forth in Paragraph 2 above,
you must return to the Company any and all office equipment, documents, files,
materials, electronic information, records, computer discs, equipment or other
items in your possession or control belonging to the Company or containing any
Confidential Information relating to the Company, and you represent and agree
that you have done so.

 

9.           Post-Termination Restrictions. Regardless of whether you sign this
Letter Agreement, you remain legally bound by, and must comply with, the terms,
conditions and restrictions of Section 7 (c)(i) and (iii) (Non-Solicitation) of
the Amended Employment Agreement. The Company hereby releases you from the
non-competition restrictions set forth in Section 7(b) and (c)(ii) of the
Amended Employment Agreement, which shall be of no further effect. The twelve
(12) month Post Employment Non-Compete Period (as defined in the Amended
Employment Agreement), solely as limited to Section 7(c)(i) and (iii) in
accordance with the terms of this Paragraph 9, will be extended by any period of
time in which you are in violation of such Section 7(c)(i) and/or (iii).

 

 

 

 

Page 4 of 10

 

10.         Remedy for Violation of Post-Termination Restrictions. In the event
you violate any of the restrictions referenced in Paragraph 9 above, the Company
shall have the right, in its sole discretion, to cease making any payments to
you which otherwise may be required pursuant to Paragraph 2; however, this shall
not affect the validity or enforceability of the covenants referenced in
Paragraph 9 above and your Amended Employment Agreement, which shall remain in
full force and effect.

 

11.         Defamatory Remarks and Publications. You agree that you will not
make any defamatory comments or remarks, as defined by law, in writing, orally
or electronically, about the Company or any other Released Party (as defined in
Paragraph 12 below) and their respective products and services. You further
agree that you will not make, or cause to be made, any references whatsoever to
any of the Released Parties, or to any fictitious person or entity intended to
resemble any of the Released Parties, in any book, article, letter or any other
form of publication or writing that you author or that you assist a third-party
in authoring for publication or any other form of public dissemination, provided
that this prohibition does not include your stating or confirming that you have
been employed by the Company for your period of employment and stating your
titles, roles and responsibilities. These restrictions are subject to and
limited by your Retained Rights in Paragraph 14 below.

 

12.         General Releases.

 

(a).         By Executive. You, for yourself, your heirs, assigns, successors,
executors, and administrators (hereinafter collectively referred to as the
“Releasor”), in consideration of the promises and covenants set forth herein,
hereby fully release and discharge, to the maximum extent permitted by law, the
Company and its parent, subsidiaries, affiliates, officers, directors, members,
shareholders, successors, partners, principals, employees, agents,
representatives, fiduciaries, attorneys, and/or anyone else connected with each
of the foregoing (collectively, the “Released Parties”), forever and
unconditionally from any and all manner of action, claim, demand, damages, cause
of action, debt, sum of money, contract, covenant, controversy, agreement,
promise, judgment, and demand whatsoever, in law or equity, known or unknown,
existing or claimed to exist (hereinafter, collectively referred to as “Claims”)
arising from the beginning of time through the execution of this Letter
Agreement, including without limitation, all Claims relating to or arising out
of your employment and/or termination of employment with the Company, including
any Claims under your Amended Employment Agreement, bonus and/or employee
benefits and/or any discrimination claim based on race, religion, color,
national origin, age, sex, sexual orientation or preference, disability,
retaliation, or any cause of action under the following in each case as amended:
the Age Discrimination in Employment Act of 1967, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Civil Rights Act of 1866, the
Equal Pay Act of 1963, the Americans with Disabilities Act of 1990, the Family
and Medical Leave Act of 1993, the Worker Adjustment and Retraining Notification
Act, the Employee Retirement Income Security Act of 1974 (except any valid claim
to recover vested benefits, if applicable), and their state or local
counterparts, including without limitation, applicable state statutes, including
state anti-discrimination statutes and regulations, such as the Massachusetts
Fair Employment Practices Act, the Massachusetts Civil Rights Act, the
Massachusetts Equal Rights Law, the Massachusetts Wage Act, the Massachusetts
Small Necessities Leave Act, the Massachusetts Earned Sick Time Law, and the
Massachusetts Parental Leave Law, and/or any other federal, state or local law,
rule, regulation, constitution or ordinance, or under any public policy or
common law or arising under any practices or procedure of the Company, and/or
any claim for wrongful termination, back pay, future wage loss, any other claim,
whether in tort, contract or otherwise, or any claim for costs, fees or other
expenses, including attorneys’ fees.

 

 

 

 

Page 5 of 10

 

(b).         By Company. The Company and its officers, directors, successors,
principals, representatives, fiduciaries, attorneys, and/or anyone else
connected with each of the foregoing in consideration of the promises and
covenants set forth herein, hereby fully release and discharge you and your
representatives, fiduciaries, attorneys, from any and all manner of action,
claim, demand, damages, cause of action, debt, sum of money, contract, covenant,
controversy, agreement, promise, judgment, and demand whatsoever, in law or
equity, known or unknown, existing or claimed to exist (hereinafter,
collectively referred to as “Claims”) arising from the beginning of time through
the execution of this Letter Agreement, including without limitation, all Claims
relating to or arising out of your employment and/or termination of employment
with the Company, including without limitation, applicable state statutes,
including federal, state or local law, rule, regulation, constitution or
ordinance, or under any public policy or common law, or any claim for costs,
fees or other expenses, including attorneys’ fees.

 

(c).         Known and Unknown Claims. Please note also that this General
Release includes all Claims known or unknown by you, those that you may have
already asserted or raised as well as those that you have never asserted or
raised.

 

13.         Non-Released Claims. The General Release in Paragraph 12 above does
not apply to:

 

(a)          Any Claims for vested benefits under any Company retirement,
401(k), profit-sharing or other deferred compensation plan;

 

(b)          Any Claims to require the Company or you to honor its or your
commitments set forth in this Letter Agreement;

 

(c)          Any Claims to interpret or to determine the scope, meaning,
enforceability or effect of this Letter Agreement;

 

(d)          Any Claims that arise after you have signed this Letter Agreement;

 

(e)          Any Claims to be filed with the Equal Employment Opportunity
Commission (“EEOC”), the National Labor Relations Board (“NLRB”) or the
Occupational Safety and Health Commission (“OSHA”), although you waive any right
to obtain recovery money or other benefits as a result of such Claims;

 

(f)           Any Claims for worker’s compensation benefits, unemployment
compensation benefits, an award in connection with a claim filed with the
Securities and Exchange Commission (“SEC”), and any other Claims that cannot be
waived by a private agreement.

 

The General Release is subject to and restricted by your Retained Rights in
Paragraph 14 below.

 

 

 

 

Page 6 of 10

 

14.         Retained Rights.

 

(a).         Regardless of whether or not you sign this Agreement, nothing in
this Agreement is intended to or shall be interpreted: (i) to restrict or
otherwise interfere with your obligation to testify truthfully in any forum;
(ii) to restrict or otherwise interfere with your right and/or obligation to
contact, cooperate with, provide information to, or testify or otherwise
participate in, any action, investigation or proceeding of any government agency
or commission (including, but not limited, to the SEC, EEOC, NLRB, OSHA; or
(iii) to disclose any information or produce any documents as is required by law
or legal process.

 

(b).         Further, the General Release in Paragraph 12 does not prevent you
from contacting or filing a charge with any federal, state or local government
agency or commission (including, but not limited to, the EEOC). However, the
General Release does prevent you, to the maximum extent permitted by law, from
obtaining any monetary or other personal relief for any of the Claims you have
released in Paragraph 12 with regard to any charge you may file or which may be
filed on your behalf, provided this paragraph does not apply to claims filed
with the SEC.

 

15.         Representations. By signing this Letter Agreement, you acknowledge
that:

 

(a)           you have read and fully understand the terms of this Letter
Agreement, including the General Release;

 

(b)           you have been advised in writing by the Company and urged to
consult with your attorneys prior to signing this Letter Agreement concerning
the terms of this Letter Agreement, including the General Release;

 

(c)           you have agreed to this Letter Agreement, including the General
Release, knowingly and voluntarily and were not subjected to any undue influence
or coercion in agreeing to its terms;

 

(d)           you have been given at least 21 days to consider this Letter
Agreement, and acknowledge that in the event that you execute this Letter
Agreement prior to the expiration of the 21 day period, you hereby waive the
balance of said period;

 

(e)           you will have seven (7) days following your execution of this
Letter Agreement to revoke this Letter Agreement and this Letter Agreement shall
not become effective or enforceable until the revocation period has expired
(“Effective Date”). Any revocation within this seven day period must be
submitted in writing and personally delivered, or mailed by 5:30 p.m. on the 7th
day following your execution of this Letter Agreement to the undersigned at 200
Cambridge Park Drive, Suite 2000, Cambridge, MA 02140. No payment provided for
in Section 2 of this Letter Agreement will be made until after the seven (7) day
period has expired and this Letter Agreement has become effective. If the Letter
Agreement is revoked by you then you shall forfeit the payment and benefits
provided in this Letter Agreement and the Company shall not be required to
provide any such payment, benefits or other consideration;

 

(f)           you agree that, by signing this Letter Agreement, you will be
receiving consideration in excess of that to which you are entitled absent
providing the Release contained herein; and

 

 

 

 

Page 7 of 10

 

(g)          you have agreed that no provision of this Letter Agreement may be
modified, changed, waived or discharged unless such waiver, modification, change
or discharge is agreed to in writing and signed by the Company.

 

(h)          you agree that no promise or inducement not expressed in this
Letter Agreement has been made to you;

 

(i)           You understand that you are waiving your Claims as set forth in
Paragraph 12(a) above, including, but not limited to, Claims for age
discrimination under the Age Discrimination in Employment Act (subject to the
limitations in Paragraph 13 above and your Retained Rights in Paragraph 14
above); and

 

(j)           You have adequate information to make a knowing and voluntary
waiver of any and all Claims as set forth in Paragraph 12(a) above.

 

16.         Future Cooperation. You agree to cooperate with any reasonable
request by the Company in connection with any matter with which you were
involved or any existing or potential claim, investigation, administrative
proceeding, lawsuit or other legal or business matter that arose during your
employment by the Company. You agree that after the Separation Date, you will
make yourself available, upon reasonable notice and under reasonable conditions,
to respond to inquiries and requests for information and assist the Company in
any capacity with respect to matters of which you were involved or had knowledge
as a result of your employment with the Company. You further agree to provide
reasonable assistance to the Company and its respective representatives in
defense of any claims that have been or may be made against the Company or any
Released Party, and will assist the Company in the prosecution of any claims
that have been or may be made by the Company or Released Party, to the extent
that such claims may relate to the period of your employment with the Company.
You agree to promptly notify the Company’s General Counsel in the manner
described in Paragraph 17 below if you become aware of any lawsuits involving
such claims that may be filed or threatened against the Company or any Released
Party. You also agree to promptly inform the General Counsel (to the extent that
you are legally permitted to do so) in the manner described in Paragraph 17, if
you are requested to provide testimony or documents protected from disclosure
under this Letter Agreement, or if you are asked to assist in any investigation
of the Company or any Released Party (or their actions), regardless of whether a
lawsuit or other proceeding has then been filed against the Company or Released
Party with respect to such investigation. Upon presentation of appropriate
documentation, the Company shall pay or reimburse you for all reasonable
out-of-pocket travel, duplicating or telephonic expenses incurred by you in
complying with this Paragraph 16. Nothing in this Paragraph 16 shall be
construed to prohibit you from exercising your Retained Rights as specified in
Paragraph 14 above, nor shall be construed as requiring you to provide advance
notice to the Company regarding any SEC investigation or such other
administrative agency investigation if you are directed to maintain such
information in confidence.

 

 

 

 

Page 8 of 10

 

17.         Duty to Notify. Regardless of whether you sign this Letter
Agreement, in the event you receive a request or demand, orally, in writing,
electronically or otherwise, for the disclosure or production of Confidential
Information which you created or acquired in the course of your employment (as
defined in your Employment Agreement, you must notify immediately the Company’s
General Counsel by calling him at the Company’s offices. Regardless of whether
you are successful in reaching him by telephone, you also must notify him
immediately in writing, via certified mail, at the Company’s offices at 200
Cambridge Park Drive, Suite 2000, Cambridge, MA 02140. A copy of the request or
demand as well as any and all documents potentially responsive to the request or
demand shall be included with the written notification. You agree to wait a
minimum of ten (10) days (or the maximum time permitted by such legal process,
if less) after sending the letter before making a disclosure or production to
give the Company time to determine whether the disclosure or production involves
Confidential Information, in which event the Company may seek to prohibit and/or
restrict the production and/or disclosure and/or to obtain a protective order
with regard thereto. This obligation shall not apply in the event of requests or
demands for Confidential Information from the SEC or such other administrative
agency if you are directed to maintain such information in confidence.

 

18.         Breach. You acknowledge that any breach by you of any of the terms
of this Letter Agreement, shall immediately relieve and excuse the Company from
its obligations under this Letter Agreement, and the Company shall have the
right to seek any other legal or equitable relief that may be available.

 

19.         Entire Agreement, Amendment and Waiver. You understand that this
Letter Agreement fully and completely waives and gives up all claims you may
have against the Company that are waivable under applicable law, excepting only
claims to enforce this Letter Agreement.

 

20.         Complete Understanding. This Letter Agreement, and the applicable
plans and agreements governing equity awards to you, contain the entire
understanding between you and the Company, and supersede any and all other prior
agreements, understandings, discussions, negotiations whether written or oral
between you and the Company, including, without limitation, the Amended
Employment Agreement, with the exception of the Disclosure of Information,
Developments, Non-Competition and Return of Information provisions contained in
Sections 5, 6, 7 and 8 therein, the tax provisions in Sections 11(d), 11(e), and
11(f), and the Notices, Enforcement and Remedies provisions of Sections 12,
13(h) and 13(i), which provisions shall be interpreted to provide the Company
with cumulative rights, remedies, and protections and shall be given full force
and effect. You acknowledge that neither the Company nor any representative of
the Company has made any representation or promise to you other than set forth
herein.

 

21.         Modifications / Successors and Assigns / Waiver. This Letter
Agreement shall be binding upon the parties and may not be modified in any
manner, except by an instrument in writing of concurrent or subsequent date
signed by duly authorized representatives of the parties hereto. This Letter
Agreement is binding upon and shall inure to the benefit of the parties and
their respective agents, assigns, heirs, executors, successors and
administrators. No delay or omission by the Company in exercising any right
under this Letter Agreement shall operate as a waiver of that or any other
right. A waiver or consent given by the Company on any one occasion shall be
effective only in that instance and shall not be construed as a bar to or waiver
of any right on any other occasion.

 

22.         Governing Law. This Letter Agreement shall be governed by the laws
of the Commonwealth of Massachusetts, excluding conflicts of law principles.

 

 

 

 

Page 9 of 10

 

23.         Waiver of Jury Trial. The parties hereby knowingly, voluntarily, and
intentionally waive the right any of them have to a trial by jury of, under or
in connection with this Letter Agreement or any agreement or document executed
in conjunction therewith or any course of conduct, statements (whether verbal or
written) or actions of any party relating hereto or thereto.

 

24.         Interpretation of this Letter Agreement / Severability / Captions.
Nothing in this Letter Agreement is intended to violate any law or shall be
interpreted to violate any law. If any paragraph or part or subpart of any
paragraph in this Letter Agreement or the application thereof is construed to be
overbroad and/or unenforceable, then the court making such determination shall
have the authority to narrow the paragraph or part or subpart of the paragraph
as necessary to make it enforceable and the paragraph or part or subpart of the
paragraph shall then be enforceable in its/their narrowed form. Moreover, each
paragraph or part or subpart of each paragraph in this Letter Agreement is
independent of and severable (separate) from each other. In the event that any
paragraph or part or subpart of any paragraph in this Letter Agreement is
determined to be legally invalid or unenforceable by a court and is not modified
by a court to be enforceable, the affected paragraph or part or subpart of such
paragraph shall be stricken from the Letter Agreement, and the remaining
paragraphs or parts or subparts of such paragraphs of this Agreement shall
remain in full, force and effect. Captions are for the convenience of the
parties and shall not affect the meaning of any provision.

 

25.         No Admissions. It is understood and agreed that this Letter
Agreement does not constitute an admission by the Company or you that any action
either party has taken was unlawful or wrongful, or that any action constituted
a breach of contract or violated any federal, state, or local law, policy, rule
or regulation.

 

If the terms of this Letter Agreement are acceptable to you, please sign and
date the enclosed copies of this Letter Agreement and return both to the
undersigned. A fully executed copy will be returned to you.         

 

  Sincerely,       ENUMERAL BIOMEDICAL HOLDINGS, INC.         By: /s/ Matthew A.
Ebert   Name:  Matthew A. Ebert   Title: General Counsel

 

ACCEPTED AND AGREED:

 

/s/ John J. Rydzewski   John J. Rydzewski  

 

Dated: September 21, 2016

 

 

 

 

Page 10 of 10

 

Annex A

 

·Stock Option Agreement, dated as of July 31, 2014, to purchase 300,000 shares
of the Company’s common stock at an exercise price of $1.00 per share, of which
100,000 shares vest monthly over 48 months beginning on July 31, 2014, and
200,000 shares vest upon achievement of certain performance milestones specified
therein.

 

·Stock Option Agreement, dated as of September 28, 2015, to purchase 720,000
shares of the Company’s common stock at an exercise price of $0.36 per share, of
which 360,000 shares vest monthly over 48 months beginning on October 28, 2015,
and 360,000 shares vest upon achievement of certain performance milestones
specified therein.

 

·Restricted Stock Agreement, dated as of July 31, 2014 (rolled over from a grant
made under Enumeral Biomedical Corp.’s 2009 Equity Incentive Plan on January 2,
2013), for 357,086 shares of the Company’s common stock, on which restrictions
lapse over 48 months commencing after October 26, 2012.

  



 

